Case 9:16-cv-81871-KAM Document 567 Entered on FLSD Docket 12/02/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  LAN LI, et al.,                          )
                                           )
  Plaintiffs,                              )
                                           )
  v.                                       ) Civil Action No. 16-81871-Civ-Marra
                                           )
  JOSEPH WALSH, et al.,                    )
                                           )
  Defendants.                              )
  ________________________________________ )
  LAN LI, et al.,                          )
                                           )
  Plaintiffs,                              )
                                           ) Civil Action No. 19-80332-Civ-Marra
  v.                                       )
                                           )
  PNC BANK N.A. and RUBEN RAMIREZ,         )
                                           )
  Defendants.                              )

      UNOPPOSED MOTION FOR ENTRY OF EXPEDITED ORDER REQUIRING
   IRANIAN INVESTORS’ TO APPEAR FOR DEPOSITIONS IN THE UNITED STATES
          Plaintiffs, Lan Li, et al., hereby file this Unopposed Motion for Entry of Expedited Order
  Requiring Iranian Investors’ to Appear in the United States for Depositions (the “Motion”), and in
  support thereof state as follows:
          1.      On October 18, 2019 the Court entered an Omnibus Order on Four Discovery
  Motions [DE 557] by which it ordered the parties to this case to file a Joint Notice informing the
  Court of the resolution of various discovery issues.
          2.      On October 24, 2019 the parties filed their Joint Notice Pursuant to Court’s October
  18, 2019 Order [DE 558] (the “Joint Notice”), a copy of which is attached hereto as Exhibit “A.”
  Pursuant to Paragraph 4 of the Joint Notice, the parties informed the Court of efforts that were
  being made to cause the Ministry of Foreign Affairs for the Bahamas to expedite visa applications
  with respect to the Iranian Plaintiffs.
          3.      The Iranian Plaintiffs are still working with the Ministry of Foreign Affairs for the
  Bahamas to attempt to obtain visas, but the process of doing so has been slow, and no final
  decisions have been made as of the date of filing this Motion.
Case 9:16-cv-81871-KAM Document 567 Entered on FLSD Docket 12/02/2019 Page 2 of 5



         4.      In addition to attempting to obtain visas from the Ministry of Foreign Affairs for
  the Bahamas, the Iranian Investors have been in contact with the State Department in order to
  attempt to obtain an exception to the Iranian travel ban, such that the Iranian Plaintiffs may appear
  for their depositions in the United States. In so doing, the Iranian Plaintiffs are informed that an
  order from the Court requiring their appearance for depositions in the United States would be
  helpful to their attempts to obtain exceptions to the travel ban.
         5.      The Iranian Plaintiffs’ desire is to have their depositions taken as quickly as
  possible, such that they are pursuing dual campaigns to obtain their visas. This way, whichever
  process works more quickly (either obtaining Bahamian visas or obtaining United States visas)
  will be utilized by the Iranian Plaintiffs so their depositions may be scheduled.
         6.      Towards that end, the Iranian Plaintiffs respectfully request the Court to enter an
  expedited order requiring the following individuals to appear in Palm Beach County, Florida,
  United States for their depositions: (a) Mohammad Zargar: (b) Shahriar Ebrahimian; (c) Sara
  Salehin; (d) Sanaz Salehin; (e) Ali Adampeyra; and (f) Mohammadreza Sedaghat.                  More
  specifically, the Iranian Plaintiffs request that such order set forth that each of them shall appear
  in Palm Beach County, Florida, United States for at least seven (7) days, such that they will have
  time to travel to the United States, meet with their counsel in preparation for their depositions,
  have their respective two-day depositions taken and return to Iran.
         7.      Counsel for the Iranian Plaintiffs have conferred with counsel for all other parties,
  and none of them have any objections to the entry of the relief sought herein.
         Wherefore, the Iranian Plaintiffs hereby respectfully request entry of an expedited order
  requiring the individuals listed above to appear in Palm Beach County, Florida United States for
  their depositions, and for such further relief as the Court deems just and proper.


                                          /s/ David J. George
                                         DAVID J. GEORGE
                                         Florida Bar Number: 898570
                                         Emails: DGeorge@4-Justice.com
                                         RYAN D. GESTEN, ESQ.
                                         Florida Bar Number: 240760
                                         Emails: RGesten@4-Justice.com
                                         MATTHEW R. CHIAPPERINI, ESQ.
                                         Florida Bar Number: 111417
                                         Emails: MChiapperini@4-Justice.com

                                                    2
Case 9:16-cv-81871-KAM Document 567 Entered on FLSD Docket 12/02/2019 Page 3 of 5




                                   CERTIFICATE OF SERVICE
            I hereby certify that on December 2, 2019, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record identified below via transmission of Notices of Electronic
  filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
  are not authorized to receive electronically Notices of Electronic Filing.

                                                       GEORGE GESTEN MCDONALD, PLLC
                                                       9897 Lake Worth Road, Suite #302
                                                       Lake Worth, Florida 33467
                                                       Telephone: (561) 232-6002
                                                       Toll Free: (833) FINDJUSTICE
                                                       (833) 346-3587
                                                       Fax: (888) 421-4173
                                                       E-Service: EService@4-justice.com

                                                       By: /s/ David J. George
                                                       DAVID J. GEORGE, ESQ.
                                                       Florida Bar Number: 898570
                                                       Emails: DGeorge@4-Justice.com
                                                       RYAN D. GESTEN, ESQ.
                                                       Florida Bar Number: 240760
                                                       Emails: RGesten@4-Justice.com
                                                       MATTHEW R. CHIAPPERINI, ESQ.
                                                       Florida Bar Number: 111417
                                                       Emails: MChiapperini@4-Justice.com




                                                   3
Case 9:16-cv-81871-KAM Document 567 Entered on FLSD Docket 12/02/2019 Page 4 of 5



                                        SERVICE LIST
                              Lan Li, et al., v. Joseph Walsh, et al.
                                Case No. 9:16-cv-81871-KAM

   Devin S. Radkay, Esq.                             Larry A. Zink, Esq.
   Email: dradkay@gunster.com                        Zink, Zink & Zink Co., L.P.A.
   J. Anthony Nelson, Esq.                           Florida Office:
   Email: jnelson@gunster.com                        1198 Hillsboro Mile – Suite 244
   GUNSTER, YOAKLEY & STEWART, P.A.                  Hillsboro Beach, FL 33062
   777 South Flagler Drive, Suite 500 East           Ohio Office:
   West Palm Beach, FL 33401-6194                    3711 Whipple Avenue, N.W.
   Telephone: 561-655-1980                           Canton, OH 44718-2933
   Facsimile: 561-655-5677                           Email: zinklaw3711@yahoo.com
                                                     Attorney for KK-PB Financial, LLC

   Gregory R. Elder, Esq.                            Adam T. Rabin, Esq.
   Law Offices of Gregory R. Elder, LLC              Robert C. Glass, Esq.
   108 SE 8th Avenue, Suite 114                      McCabe Rabin, P.A.
   Fort Lauderdale, FL 33301                         1601 Forum Place, Suite 201
   Email: gelderlaw@gmail.com                        West Palm Beach, FL 33401
   Attorney for Leslie Robert Evans and Leslie       Email: arabin@mccaberabin.com
   Robert Evans & Associates, P.A.                   e-filing@mccaberabin.com
                                                     Attorney for Gerry Matthews

   John F. Mariani, Esq.                             Philip Joseph Landau, Esq.
   Christopher W. Kammerer, Esq.                     Shraiberg, Landau & Page, P.A.
   Kammerer Mariani PLLC                             2385 NW Executive Center Drive, Suite 300
   1601 Form Place, Suite 500                        Boca Raton, Florida 33431
   West Palm Beach, FL 33401                         Email: plandau@slp.law
   Email: jmariani@kammerermariani.com               Attorney for 160 Royal Palm LLC
          ckammerer@kammerermariani.com
   Attorneys for Robert Matthews, Maria              Joseph Walsh
   Matthews, Bonaventure 22, LLC, Mirabia            9200 Belvedere Road, Suite 202
   LLC, Alibi, LLC, Palm House, LLC, 160 Royal       Royal Palm Beach, Florida 33411
   Palm, LLC, and Palm House PB, LLC

   Alaina R. Fotiu-Wokjtowicz, Esq.                  Baoping (“Effie”) Liu,
   Brodksy Fotiu-Wojtowicz, PLLC                     Room 503, Tower 2, Phase I of Excellence
   200 SE 1st Street, Suite 400                      City, No. 128 ZhongKang Road, Shenzhen
   Miami, Florida 33131                              City, Guangdong Province, China 518048
   Email: alaina@bfwlegal.com                        Effie.Liu@huameiim.com
   docketing@bfwlegal.com
   Attorney for Herischi & Associates LLC




                                                 4
Case 9:16-cv-81871-KAM Document 567 Entered on FLSD Docket 12/02/2019 Page 5 of 5



   MANDEL & MANDEL LLP                            BALLARD SPAHR LLP
   Alfred I. DuPont Building                      1735 Market Street, 51st Floor
   169 East Flagler Street, Suite 1200            Philadelphia, PA 19103
   Miami, Florida 33131                           Tel: (215) 864-8838
   Tel: (305) 374-7771                            Fax: (215) 864-8999
   Fax: (305) 374-7776
                                                  Peter Hardy, Esq. (admitted pro hac vice)
   Counsel for Defendants PNC Bank, N.A.          Terence Grugan, Esq. (admitted pro hac
   and Ruben Ramirez, an individual               vice)
                                                  Mary Treanor, Esq. (admitted pro hac vice)
                                                  Juliana Carter, Esq. (admitted pro hac vice)

                                                  Counsel for Defendants PNC Bank, N.A.
                                                  and Ruben Ramirez, an individual

   Elizabeth Parker, Esq.
   The Law Office of Elizabeth Parker, P.A.
   515 N. Flagler Drive, Suite 325
   West Palm Beach, FL 33401
   Email: Elizabeth@parkerjustice.com
   Telephone: (561) 822-7654




                                              5
